Citation Nr: 1447005	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-33 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2014).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel

REMAND

The Veteran had active service from April 1962 to April 1965 and from September 1990 to June 1991.  The Board notes that the Veteran's NGB Form 22 indicates that he was ordered to duty in support of Operation Desert Shield-Desert Storm from September 1990 to June 1991.  A DD Form 214 indicates that he served in Southwest Asia from October 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  In July 2012, the Veteran testified at a Board hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.

Compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more before December 31, 2016, following such service.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2014). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection. 

Service connection may be granted when the evidence establishes:  (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117  is a chronic disability resulting from:  (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may also be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

A chronic disability for purposes of 38 U.S.C.A. § 1117  is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317(a)(3).

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Inasmuch as the Veteran's service records show that he served in Southwest Asia from October 23, 1990 to March 23, 1991, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.

The Veteran contends that he has a respiratory disability, specifically chronic bronchitis and COPD, which was caused by his work with petroleum in Southwest Asia and breathing fumes from burn pits.  The Veteran additionally has indicated that he was exposed to the burning of human waste, combat smoke from burning oil wells and dust storms.  The Veteran additionally submitted a letter dated July 24, 1997 indicating that his unit was exposed to nerve agents, sarin and cyclosarin.  The Board notes that the Veteran's military occupational specialty while on active duty in 1990-1991 was petroleum supply specialist.  

The Veteran additionally contends that his claimed disabilities are part of a constellation of symptoms as due to an illness as described under 38 C.F.R. § 3.317.  38 C.F.R. § 3.317(a)(4).  Clarification is needed as the prior examiner, from a June 2010 VA examination, found no COPD or bronchitis, but did not address the question of whether there were signs or symptoms indicative of undiagnosed respiratory illness.  Thus, further evidentiary development is required.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall schedule the Veteran for a VA examination, conducted by an expert in pulmonology, to determine whether the Veteran has a respiratory disability which is related to active service or is a qualifying disability under 38 C.F.R. § 3.317.  All indicated tests and studies should be conducted.  The claims file, including this remand, must be sent to the examiner for review. 

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran exhibits signs or symptoms that constitute:

(a) an undiagnosed illness, or a medically unexplained chronic multisystem illness (i.e., a cluster of signs or symptoms; a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).  If so, the examiner should also describe the manifestations of the illness and its severity.

(b) a disease or disability that otherwise had its onset in service or is related to a disease or injury in service, to include exposure to toxic fumes and petroleum refuse while in-service, exposure to nerve agents, burning of human waste, combat smoke from burning oil wells and/or dust storms.

The examiner must provide reasons for each opinion. 

If an examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for the claimed conditions in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of disabilities in the years since his discharge from service, must be specifically acknowledged and considered in formulating any opinions. 

If an examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

2.  The agency of original jurisdiction should thereafter readjudicate the Veteran's claim.  If a benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

